PD-0957-15
                                   CAUSE       NO,
                                       APPEAL    NO.    11-12-00352-CR
                                          TRIAL        NO.    D-37.921


LEROY        FLORES       ALANIZ                         §                       IN   THE    COURT   OF
                                                         §
vs .                                                     §                       CRIMINAL      APPEALS
                                                         §
THE     STATE       OF    TEXAS                          §                       AUSTINREe^
                                                                                       COURT OF CRIMINAL APPEALS
                  APPELLANT'S           FIRST        MOTION    FOR   EXTENSION   OF   TIME
                         TO FILE PETITION FOR DISRECTIONARY REVIEW                           j|j^ p7 2015

TO     THE    HONORABLE          COURT    AND    JUDGES       THEREOF:
                                                                                        AbeS Aciosta, Clerk

        COMES NOW,          Leroy Flores Alaniz,                  Appellant pro se,         and requests

a      60-day        extension           of     the time period for filing petition for

discretionary review. In support thereof, Apge^nj^^^^w^^^
the following:                                                                          JUL 27 2015

                                                         1•                           Abel Acosta, Cierk
        Appellant           was convicted in the 358th District Court of Ector

County, Texas, on November 1, 2012, and timely appeal was filed.


                                                        II.



       The        Eleventh         Court        of Appeals issued its opinion affirming

the conviction on July 9,                       2015.


                                                        III.



        Appellant's              request        is not made to delay the administration

of      justice          but to allow the pro se layman adequate time to have

fair         opportunity           in     a     meaningful           way to present to the Court

a      proper        petition for discretionary review and research grounds

that         have        merit     as     the        appellant        is also currently awaiting

attorney-client                  files        related        to    the   direct appeal and trial

court        in   transit        via    standard mail.
                                                    IV.



       No        previous        order       granting     extension     of the deadline for

filing           petition        for     discretionary       review     has been entered in

this    case.



                                                   PRAYER



       WHEREFORE, PREMISES CONSIDERED, Appellant prays the honorable

Court grants the relief requested herein and extends the deadline

for     filing petition for discretionary review up to and including

October 9,             2015.


                                         UNSWORN    DECLARATION



       I,        Leroy        Flores     Alaniz, TDCJ No. 1826767,, being currently

incarcerated at the French M.                      Robertson Unit of       the Texas Depart

ment        of     Criminal           Justice-Correctional         Institutions           Division,

located           in     Jones        County,    Texas,      hereby declare under penalty

of     perjury           that     the        foregoing is true and correct, and placed

in the outgoing prison mailbox on this the ^j / day of                                      (—(^x\Ki
                                  ,     2015,     to    be mailed U.S. Mail, first-class

postage prepaid,                addressed to:


COURT       OF    CRIMINAL       APPEALS
c/o Abel Acosta,                Clerk
P.O. Box 12308, Capitol Station
Austin, TX 78711


       Executed          on    this    the     M          day of   2.    UJi u               2015.




                                                             Ler oy   F./Alaniz #18267(
                                                               French M. Robertson           Unit
                                                               12071 FM 3522
                                                               Abilene,    TX 79601
                                                               Appellant,        pro se